Case 3:09-cr-30080-SMY Document 193 Filed 05/18/20 Page 1 of 3 Page ID #1550



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA                         )
                                                  )
                             Plaintiff,           )
                                                  )
 vs.                                              )   Case No. 09–cr-30080-SMY
                                                  )
                                                  )
 ORVIL DUANE HASSEBROCK                           )
                                                  )
                             Defendant.           )


                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       This case is before the Court for consideration of Defendant Orvil Duane Hassebrock’s

Motion for Writ of Error Coram Nobis (Doc. 189) and motions for summary judgment (Docs. 191,

192). For the following reasons, the motions are DENIED.

       On June 17, 2009, a federal grand jury returned a two-count Indictment, charging

Hassebrock with one count of tax evasion and one count of willful failure to file a tax return (Doc.

1). Following a jury trial, Hassebrock was found guilty on both charges and sentenced to 36

months of imprisonment, three years of supervised release, a $74,000.00 fine, and was ordered to

pay restitution in the amount of $997,582.19 (Doc. 67). Hassebrock filed a direct appeal and his

conviction was affirmed by the Seventh Circuit Court of Appeals. United States v. Hassebrock,

663 F.3d 906 (7th Cir. 2011). Hassebrock then sought, but was denied, a petition for a writ of

certiorari from the Supreme Court of the United States. Hassebrock v. United States, 132 S.Ct.

2377 (2012).




                                            Page 1 of 3
Case 3:09-cr-30080-SMY Document 193 Filed 05/18/20 Page 2 of 3 Page ID #1551



       In 2012, Hassebrock filed a § 2255 petition asserting ineffective assistance of counsel. See

Hassebrock v. United States, Case No. 12-cv-736-MJR. This Court entered judgment against him,

finding he had not made a substantial showing of the denial of a constitutional right (Id. at Doc.

17). The Seventh Circuit denied his request for a certificate of appealability. In the motions

currently before the Court, Hassebrock moves to vacate his conviction due to ineffective assistance

of counsel, “actually innocence”, and other errors that allegedly occurred during trial.

       The Seventh Circuit has rejected the use of Writs of Error Coram Nobis as a means of

circumventing the procedural bars imposed by motions brought pursuant to § 2255:

       Any motion filed in the district court that imposed the sentence, and substantively
       within the scope of § 2255, is a motion under § 2255, no matter what title the
       prisoner plasters on the cover. Call it a motion for new trial, arrest of judgment,
       mandamus, prohibition, coram nobis, coram vobis, audita querela, certiorari,
       capias, habeas corpus, ejectment, quare impedit, bill of review, writ of error, or an
       application for a Get-Out-of-Jail Card; the name makes no difference. It is
       substance that controls.

Melton v. United States, 359 F.3d 855, 857 (7th Cir. 2004) (internal citations omitted) (emphasis

in original). See also United States v. Carraway, 478 F.3d 845, 848 (7th Cir. 2007) (“any post-

judgment motion in a criminal proceeding that fits the description of a motion to vacate, set aside,

or correct a sentence set forth in the first paragraph of section 2255 should be treated as a section

2255 motion”).

       Hassebrock alleges his conviction should be vacated because he was denied

constitutionally effective assistance of counsel – claims that he asserted in a previous habeas

petition and that falls squarely within the scope of § 2255. Thus, the present filings must be treated

as § 2255 motions under Melton. As these filings constitute successive collateral attacks on his

sentence, this Court does not have jurisdiction to entertain the motions absent certification by the




                                             Page 2 of 3
Case 3:09-cr-30080-SMY Document 193 Filed 05/18/20 Page 3 of 3 Page ID #1552



Court of Appeals. 28 U.S.C. § 2255(h); United States v. Boyd, 591 F.3d 953 (7th Cir. 2010).

Accordingly, the motions are DISMISSED for lack of jurisdiction.

       IT IS SO ORDERED.

       DATED: May 18, 2020




                                                  STACI M. YANDLE
                                                  United States District Judge




                                         Page 3 of 3
